                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                             0:20-cv-60579
                              CASE NO.: ____________________

CA’TRICE SIMMONS,

        Plaintiff,
vs.

JM FAMILY ENTERPRISES, INC.,
a Delaware corporation,

     Defendant.
____________________________/

                                    COMPLAINT AND
                                 DEMAND FOR JURY TRIAL

        Plaintiff CA’TRICE SIMMONS, through her undersigned counsel, sues Defendant

JM FAMILY ENTERPRISES, INC., a Delaware corporation, for damages, and in support

thereof alleges as follows:

                                 JURISDICTION AND VENUE

        1.     This action is brought pursuant to the Family and Medical Leave Act, as

amended, 29 U.S.C. § 2601, et seq. (“FMLA”), for back pay, an equal amount as

liquidated damages, other monetary damages, equitable relief, front pay, declaratory

relief, and reasonable attorneys’ fees and costs.

        2.     This Court has original jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1331 because this action involves federal questions, as well as the FMLA. The Court

has authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201.




                                         Page 1 of 9
       3.     At all times relevant hereto, Plaintiff CA’TRICE SIMMONS was a resident of

Broward County, Florida, and is competent to bring this action. She currently resides in

Georgia.

       4.     Defendant JM FAMILY ENTERPRISES, INC. is a foreign corporation

incorporated in Delaware, authorized to do business in Florida, and is sui juris. Its principal

place of business is 100 Jim Moran Boulevard, Deerfield Beach, FL 33442. The

Defendant is in the business of vehicle distribution and processing, finance and insurance,

and retail vehicle sales. Among other things, it operates automobile dealerships selling

Toyota and Lexus vehicles.

       5.     Venue in the Southern District of Florida is proper because the workplace in

which the FMLA violations are alleged to have occurred is located in the Southern District

of Florida.

       6.     At all times relevant hereto, the Defendant was covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce that

employed 50 or more employees within 75 miles of where Plaintiff worked, for each

working day during each of 20 or more calendar workweeks, prior to Plaintiff seeking

leave under the FMLA.

       7.     At all times relevant hereto, Plaintiff was an employee entitled to leave

under the FMLA, based on the fact that: (a) she suffered from a serious health condition

as defined by the FMLA which necessitated FMLA leave; (b) was employed by the

Defendant for at least 12 months prior to necessitating FMLA leave; and (c) worked at

least 1,250 hours during the relevant 12-month period prior to her seeking to exercise

her rights to FMLA leave.

                                         Page 2 of 9
      8.     All conditions precedent to bringing this action, if any, have occurred, have

been waived, or would be a useless act and are accordingly waived.

                                  RELEVANT FACTS

      9.     Plaintiff worked for Defendant from approximately October 12, 2015 until

her termination on August 22, 2019. Plaintiff worked as a non-attorney in Defendant’s

legal and compliance department.

      10.    During her tenure, Plaintiff was an excellent employee, whose hard work

and professionalism made her a valued contributor.

      11.    From 2015 through 2019, Plaintiff was subjected to a series of improper

conduct by various the Defendant’s employees, including direct supervisors. This

includes racially inappropriate statements such as a supervisor referring to Plaintiff –

who is an African American – as a “skillet,” in reference to the color of her skin; and a

supervisor referring to Plaintiff and another employee as “Milli Vanilli,” in reference to

their race and hair styles; among other things. Plaintiff reported these and other

incidents to human resources.

      12.    In 2018, Plaintiff’s supervisor mishandled an individual’s confidential

medical records. As a result, Plaintiff was instructed by the Defendant’s legal

department to write an incident report detailing the incident. Thereafter, Plaintiff’s

supervisor began to treat Plaintiff disparagingly with even greater frequency. Over the

course of the year, Plaintiff’s supervisor would interfere with Plaintiff’s work and do

whatever he could to make Plaintiff uncomfortable, despite Plaintiff having successfully

performed her duties for three years.



                                        Page 3 of 9
       13.    During 2018, Plaintiff developed a health issue that required intravenous

treatments for three months along with a PICC line. The Defendant failed to provide

Plaintiff with sufficient support despite appropriate information and notice.

       14.    The Defendant was deliberately trying to make Plaintiff uncomfortable,

ostensibly in hopes that she would quit. While Plaintiff had long been subjected to

improper conduct on the part of the Defendant, things became even worse after the

incident in which Plaintiff wrote up her supervisor for mishandling confidential medical

records, as described above.

       15.    In 2019, Plaintiff received less-than-favorable reviews containing many

inconsistencies and inaccuracies. Plaintiff’s reviews suggested insubordinate behavior

as well as incompetency. These reviews were pretextual, and were written in

furtherance of a scheme whereby the Defendant would unlawfully terminate Plaintiff.

Moreover, throughout 2019, Plaintiff’s manager treated her with a contentious and

dismissive attitude.

       16.    As a result of the Defendant’s conduct, Plaintiff suffered from ailments

including but not limited to anxiety, stress, and increased blood pressure.

       17.    Plaintiff reported the mistreatment to which she was subjected to the

Defendant’s human resources department, but no remedial action was taken and the

mistreatment of Plaintiff continued.

       18.    As 2019 progressed, Plaintiff’s treatment by the Defendant continued to

get worse. As a result, Plaintiff’s stress levels and severe depression worsened as well.

Plaintiff was seeing a therapist in order to cope with her anxiety.



                                        Page 4 of 9
          19.   One meeting between Plaintiff and her supervisor led to Plaintiff having a

panic attack. Plaintiff was held in the health and wellness center as her blood pressure

had spiked. A doctor advised Plaintiff to take time off, as he felt it was life threatening for

Plaintiff to continue working under the then-present conditions. Plaintiff was also

referred to a psychiatrist in order to continue treatment past 30 days and for the purpose

of Plaintiff being prescribed medication.

          20.   Compounding the problem, two of the Plaintiff’s loved ones passed away

in March 2019.

          21.   In approximately late May 2019, Plaintiff spoke to the Defendant’s human

resource department regarding how her treatment was affecting her health. The human

resources department advised Plaintiff to think about taking some time off to “take care

of yourself.” The Defendant’s human resources manager sent Plaintiff the company’s

disability service information.

          22.   On June 6, 2019, Plaintiff was approved for short term disability stress

leave under the FMLA and was notified by phone not to report to work. Plaintiff was not

advised to do anything else. Plaintiff was directed not to turn in her computer or badge.

          23.   Plaintiff’s decision to exercise FMLA leave made the Defendant’s

personnel unhappy. The Defendant’s personnel schemed to terminate Plaintiff as a

result.

          24.   During her leave, Plaintiff’s team’s updates did not reflect the usual ‘leave

status’ when an associate is out, indicating that the Defendant was internally handling

the situation as if it were terminating Plaintiff.



                                          Page 5 of 9
       25.    In July 2019, one of the Defendant’s human resource employees

contacted Plaintiff and informed her that her company identification and access card

was going to be deactivated. Plaintiff asked if this was unique to her, as other

associates were able to keep their access during leave. The human resource

employee’s refused to answer Plaintiff’s question. This caused Plaintiff additional stress

since human resources is not supposed to contact an associate on leave without

notifying the disability coordinator.

       26.    On August 21, 2019, Plaintiff received an email from the Defendant with

instructions to report to work to discuss Plaintiff’s return to work and department

expectations on August 22, 2019. The location of this meeting was not in Plaintiff’s

usual office. Plaintiff contacted human resources to confirm this information, especially

considering the non-standard location for the meeting.

       27.    Ahead of Plaintiff’s return from leave on August 22, 2019, the Defendant’s

security guards had been put on alert as to her presence.

       28.    Additionally, upon information and belief, the Defendant searched

Plaintiff’s computer during the time of her leave, looking for pretextual grounds upon

which to terminate her.

       29.    On August 22, 2019, on Plaintiff’s first day back from leave, she was

immediately terminated.

       30.    As purported grounds for the termination, the Defendant blamed Plaintiff’s

work performance. These purported grounds were pretextual.

       31.    As a result of this illegal conduct, Plaintiff has suffered damages, including

loss of employment, wages, benefits, and other remuneration to which she is entitled.

                                        Page 6 of 9
       32.     As a result of the foregoing, the Defendant interfered with Plaintiff’s FMLA

rights, and retaliated against her for utilizing what should have been proper and

authorized FMLA leave, and objecting to Defendant’s misconduct regarding same.

       33.     Because the Defendant acted with intent to interfere with, and otherwise

retaliate against Plaintiff for her use of what should have been protected FMLA leave

and her objection to Defendants penalizing her for same, Defendant’s actions also

constitute FMLA retaliation.

       34.     The timing of Plaintiff’s use of what should have been protected FMLA and

objections to the Defendant’s misconduct regarding same, and Defendant’s termination

of her alone, demonstrates a causal connection between her FMLA leave and the illegal

actions taken by Defendant against her.

       35.     The Defendant purposefully and intentionally interfered with, and retaliated

against Plaintiff, for use of FMLA protected leave and objections to the Defendant’s

misconduct regarding same.

       36.     The Defendant did not have a subjective or objective good faith basis for

its actions, and Plaintiff is therefore entitled to liquidated damages.

                                    COUNT I
                     UNLAWFUL INTERFERENCE UNDER THE FMLA

       37.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 36

as if fully set forth herein.

       38.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       39.     Defendant interfered with Plaintiff based upon Plaintiff’s exercise of her

FMLA rights.


                                        Page 7 of 9
       40.     Plaintiff was protected from interference under the FMLA.

       41.     As a result of Defendant’s intentional, willful, and unlawful acts by

interfering with Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff suffered

damages and incurred reasonable attorneys’ fees and costs.

       42.     As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled

to liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an

equal amount as liquidated damages, other monetary damages, equitable relief,

declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief

that this Court deems just and proper.

                                          COUNT II
                                RETALIATION UNDER THE FMLA

       43.     Plaintiff repeats and re-alleges the allegations of Paragraphs 1 through 36

as if fully set forth herein.

       44.     At all times relevant hereto, Plaintiff was protected by the FMLA.

       45.     Defendant retaliated against Plaintiff based upon Plaintiff’s exercise of her

FMLA rights.

       46.     Plaintiff was protected from retaliation under the FMLA.

       47.     Defendant acted with the intent to retaliate against Plaintiff because

Plaintiff exercised her rights to take approved leave pursuant to the FMLA and objected

to Defendant’s misconduct regarding same.

       48.     As a result of Defendant’s intentional, willful, and unlawful acts by

retaliating against Plaintiff for exercising her rights pursuant to the FMLA and objecting


                                         Page 8 of 9
to Defendant’s misconduct regarding same, Plaintiff suffered damages and incurred

reasonable attorneys’ fees and costs.

      49.    As a result of Defendant’s willful violations of the FMLA, Plaintiff is entitled

to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendants for back pay, an

equal amount as liquidated damages, other monetary damages, equitable relief,

declaratory relief, reasonable attorneys’ fees and costs, and any and all further relief

that this Court determines to be just and appropriate.

                               DEMAND FOR JURY TRIAL

      50.     Plaintiff demands a trial by jury on all issues so triable.

Dated: March 16, 2020
                                           Respectfully submitted,

                                           Counsel for Plaintiff Ca’Trice Simmons

                                           THE BURTON FIRM, P.A.
                                           2875 N.E. 191 Street, Suite 403
                                           Miami, Florida 33180
                                           (305) 705-0888 phone
                                           (305) 705-0008 fax
                                           pleadings@theburtonfirm.com

                                     By: /s/ Marc A. Burton
                                         Richard J. Burton, Esq.
                                         Florida Bar No. 179337
                                         Marc A. Burton, Esq.
                                         Florida Bar No. 95318
                                         Daniel J. Poterek, Esq.
                                         Florida Bar No. 85204




                                        Page 9 of 9
